Citation Nr: 1531318	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  04-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a right hip disability, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a left kidney condition, to include as due to an undiagnosed illness. 

4.  Entitlement to an initial compensable disability rating for polymorphous light eruption (PMLE) for the period prior to February 26, 2013, and a disability rating in excess of 10 percent thereafter. 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION
  
The Veteran served on active duty from August 1985 to October 1988, and from April 1989 to January 1996; he also served in the Marine Corps Reserves prior to his first period of active duty service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2002, September 2008, and July 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  With respect to the issue of entitlement to service connection for a TBI, a notice of disagreement was received in November 2014; a statement of the case was issued in April 2015; and a substantive appeal was received in May 2015 (VBMS).  The remaining issues were remanded in October 2014 for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its October 2014 remand, the Board instructed the RO to schedule the Veteran for a Board hearing.  The RO scheduled the Veteran for a hearing to take place in April 2015.  The Veteran failed to report.  In April 2015, the Veteran contacted the RO and requested that the Board hearing be rescheduled.  He stated that he did not receive notification of the hearing until after the date had passed (VBMS, 5/8/15).  

In May 2015, the Veteran also submitted a substantive appeal (VA Form 9) with respect to the issue of entitlement to service connection for a TBI.  In it, he requested a videoconference hearing.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Veteran has not withdrawn the request for a Board hearing.  He has, however, elected to testify at a videoconference hearing as opposed to a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested videoconference Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative, if any.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



